Detailed Action
	This action is responsive to an original application filed on 10/28/2019 with acknowledgement that this application is a 371 of PCT/EP2017/077929 and claims a priority date of 4/28/2017 to foreign application EP17382233.9. 
	Claims 15-27 are currently pending.  Claim 22 is withdrawn from consideration as being drawn to a nonelected invention.  Claim 15 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.
Response to Amendment
The response filed on September 21, 2022 is acknowledged.  Three pages of amended claims were received on 9/21/2022.  Claim 15 has been amended.  Claim 15 has been amended such that it is no longer objected to.
Election/Restrictions
Applicant’s election without traverse of Atomizing Nozzle Species II (Figs. 4 and 10), Swirl Element Species II (Fig. 5b), and Nozzle Pin Species II (Fig. 6b) in the reply filed on 9/24/2021 is acknowledged.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/24/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 17, 19-20, and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2011/0127347 A1 to Worth et al. (“Worthy”).
As to Claim 15, Worthy discloses an atomizing nozzle for spraying liquid droplets (See Annotated Fig. 5) comprising: 
at least a first inlet (See Annotated Fig. 5) configured to receive a first liquid (See Paragraph 0082 disclosing the first fluid being water); 
a second inlet (See Annotated Fig. 5) configured to receive a second substance (See Paragraph 0081 disclosing the second substance being air) to be mixed with the first liquid (See Paragraph 0084), and 
an outlet (See Annotated Fig. 5) configured to allow atomized droplets comprising a mixture of the first liquid and the second substance be expelled (See Paragraph 0087), 
a first housing and a second housing configured to be attached to each other to conform a hollow cylindrical casing (See Annotated Fig. 5, in one scenario the first housing can be interpreted as being Housing A and the second housing can be interpreted as being Housing B.  In another scenario in another scenario the first housing can be interpreted as being Housing B and the second housing can be interpreted as being Housing A),
a plurality of interchangeable disk-shaped modules configured to be stacked inside the hollow cylindrical casing and including a plurality of different-shaped cavities (See Annotated Fig. 5, the disk-shaped modules are inserts #50 and #70.  Each insert has disk-shaped portions and are understood to be interchangeable since they can be replaced by different or identical inserts) that are configured: to conform a first chamber (See Annotated Fig. 5) that is arranged in fluid communication with the second inlet (See Annotated Fig. 5) and to conform a mixing chamber (See Annotated Fig. 5) in which the first liquid and the second substance is mixed (See Paragraph 0081), the plurality of interchangeable disk-shaped modules comprising a swirl module (Fig. 5 #50 “first insert”) configured to connect the first chamber to the mixing chamber (See Annotated Fig. 5), and to connect the mixing chamber to the outlet (See Annotated Fig. 5, the swirl module 50 connects the mixing chamber to the outlet via #70), each of the plurality of interchangeable disk-shaped modules having a same outer radius that corresponds to an inner radius of the hollow cylindrical casing (See Annotated Fig. 5 and Paragraph 0079); 
wherein the swirl module includes a first conduct (See Annotated Fig. 5) through which the first inlet fluidly connects to the mixing chamber (See Annotated Fig. 5), the swirl module including a swirl disk (See Annotated Fig. 5, #70 is a swirl disk) with a plurality of slanted lateral conducts (Fig. 5 #60b) that fluidly connect the first chamber to the mixing chamber (See Annotated Fig. 5), the plurality of slanted lateral conducts being configured to cause a swirling of the second substance upon the second substance exiting the plurality of slanted lateral conducts (See Paragraph 0081), an outlet of the first conduct and outlets of the plurality of slanted lateral conducts being arranged such that the swirling of the second substance causes the first liquid to swirl with the second substance inside the mixing chamber (See Paragraphs 0082-0085).
As to Claim 17, in reference to the atomizing nozzle of Worthy as applied to Claim 15 above, Worthy further discloses wherein the second inlet and the plurality of slanted lateral conducts are fluidly connected to the first chamber (See Annotated Fig. 5).
As to Claim 19, in reference to the atomizing nozzle of Worthy as applied to Claim 15 above, Worthy further discloses wherein the first inlet extends through the first housing (See Annotated Fig. 5, the first inlet extends through housing B which can be considered the first housing).
As to Claim 20, in reference to the atomizing nozzle of Worthy as applied to Claim 15 above, Worthy further discloses wherein the second inlet extends through the second housing (See Annotated Fig. 5, the second inlet extends through housing B which can be considered the second housing).
As to Claim 23, in reference to the atomizing nozzle of Worthy as applied to Claim 15 above, Worthy further discloses wherein the second housing is a cylindrical housing (See Annotated Fig. 5, Housing B is cylindrical) and the first housing is a disk-shaped lid (See Annotated Fig. 5, housing A has disk-shaped portions and forms a lid on Housing B), wherein the first housing comprises a first face configured to be connected to the second housing and the second housing comprises a second face configured to be connected to the first housing (See Face A and Face B in Annotated Fig. 5), the first face and the second face conforming mating flanges to attach the first housing and the second housing to each other (See Annotated Fig. 5 and Paragraph 0069).
As to Claim 24, in reference to the atomizing nozzle of Worthy as applied to Claim 23 above, Worthy further discloses wherein the first inlet is screwed to the first housing (See Paragraph 0069, the first inlet is located on Housing B, which can be considered the second housing.  Housing A can be considered the first housing.  Housing B is screwed on to Housing A, thus the first inlet is screwed to the first housing via the second housing).
As to Claim 25, in reference to the atomizing nozzle of Worthy as applied to Claim 15 above, Worthy further discloses comprising at least one static axial o-ring seal (Fig. 5 #59 “O-ring seal”) between at least two of the plurality of interchangeable disk-shaped modules (See Fig. 5 and Paragraph 0079).
As to Claim 26, in reference to the atomizing nozzle of Worthy as applied to Claim 15 above, Worthy further discloses comprising at least one static crush seal (Fig. 5 #58 “o-ring seal”) between one of the plurality of disk-shaped modules and one of the first and second inlets (See Annotated Fig. 5 and Paragraph 0078, #58 is located between the swirl module and the second inlet).

    PNG
    media_image1.png
    822
    847
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, 19-20, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,669,115 to Sun et al. (“Sun”) in view of Worthy.
As to Claim 15, Sun discloses an atomizing nozzle for spraying liquid droplets (See Annotated Fig. 1) comprising:
at least a first inlet (See Annotated Fig. 4) configured to receive a first liquid (Fig. 4 “liquid”),
a second inlet (See Annotated Fig. 4) configured to receive a second substance (Fig. 4 “gas”) to be mixed with the first liquid (See Fig. 4 and Col. 4 Lines 21-42), and
an outlet (See Annotated Fig. 4, the outlet is located parallel to exiting edge 58) configured to allow atomized droplets comprising a mixture of the first liquid and the second substance to be expelled (See Annotated Fig. 4 and Col. 5 Lines 27-34), 
a first housing (See Annotated Fig. 4, the first housing is #14) and a second housing (See Annotated Fig. 4 and Col. 5 Lines 49-51, it is understood that a second housing attaches with female threads on male threads of #14) configured to be attached to each other to conform a hollow cylindrical casing (See Annotated Fig. 4, the first housing has a hollow interior and male threads thus it is understood that male threads of #14 attach to female threads of the second housing to conform a hollow cylindrical casing); and
a plurality of interchangeable disk-shaped modules (See Fig. 1 and Annotated Fig. 4, #3 and #9  each have disk-shaped portions and are understood to be interchangeable since they can be replaced by identical modules) configured to be stacked inside the hollow cylindrical casing (See Annotated Fig. 4) and including a plurality of different-shaped cavities (See Annotated Fig. 4) that are configured: to conform a first chamber (See Annotated Fig. 4) that is arranged in fluid communication with the second inlet (See Annotated Fig. 4, the first chamber is located such that fluid can flow from the second inlet to the first chamber) and to conform a mixing chamber (Fig. 4 #32 “mixing chamber”) in which the first liquid and the second substance is mixed (See Annotated Fig. 4 and Col. 6 Lines 47-55), the plurality of interchangeable disk-shaped modules comprising swirl module (Fig. 1 #3) configured to connect the first chamber to the mixing chamber (See Annotated Fig. 4, #30 of #3 is placed such that it fluidly connects the first chamber to the mixing chamber), and to connect the mixing chamber to the outlet (See Annotated Fig. 4, #30 fluidly connects the first chamber to the outlet);
wherein the swirl module includes a first conduct (See Annotated Fig. 2, the first conduct is a single slot #35) through which the first inlet fluidly connects to the mixing chamber (See Annotated Fig. 4 and Col. 6 Lines 47-55), the swirl module including a swirl disk (See Annotated Fig. 2) with a plurality of slanted lateral conducts (Fig. 4 #37 “gas holes”, which per Col. 4 Lines 31-34 can be drilled at a slant angle) that fluidly connect the first chamber to the mixing chamber (See Annotated Fig. 4 and Col. 6 Lines 47-55), the plurality of slanted lateral ducts being configured to cause a swirling of the second substance upon the second substance exiting the plurality of slanted lateral ducts (See Col. 6 Lines 47-55), an outlet of the first conduct and outlets of the plurality of slanted lateral ducts being arranged such that the swirling of the second substance causes the first liquid to swirl with the second substance inside the mixing chamber (See Col. 5 Lines 47-55 disclosing that air moves in a swirling movement with liquid that also moves in a swirling movement when discharged into mixing chamber 32, thus it is understood that swirling of air can further contribute to swirling of liquid).
Regarding Claim 15, Sun does not disclose wherein each of the plurality of interchangeable disk-shaped modules have a same outer radius that corresponds to an inner radius of the hollow cylindrical casing (See Annotated Fig. 4, #9 has a larger outer radius than #3).
However, Worthy discloses an atomizing nozzle as noted above wherein each of the plurality of interchangeable disk-shaped modules having a same outer radius that corresponds to an inner radius of the hollow cylindrical casing (See Annotated Fig. 5 and Paragraph 0079).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizing nozzle of Sun such that each of the plurality of interchangeable disk-shaped modules has a same outer radius that corresponds to an inner radius of the hollow cylindrical casing, as taught by Worthy for the purpose of having a close sealing fit between each of the interchangeable disk-shaped modules and an interior of the hollow cylindrical casing (See Paragraph 0079).
As to Claim 17, in reference to the atomizing nozzle of Sun in view of Worthy as applied to Claim 15 above, Sun further discloses wherein the second inlet and the plurality of slanted lateral conducts are fluidly connected to the first chamber (See Annotated Fig. 4).
As to Claim 19, in reference to the atomizing nozzles of Sun in view of Worthy as applied to Claim 15 above, Sun further discloses wherein the first inlet extends through the first housing (See Annotated Fig. 4).
As to Claim 20, in reference to the atomizing nozzle of Sun in view of Worthy as applied to Claim 15 above, Sun further disclose wherein the second inlet extends through the second housing (See Annotated Fig. 4, based on the placement of the first housing it is understood that the second housing is placed such that the second inlet extends through the second housing).
As to Claim 23, in reference to the atomizing nozzle of Sun in view of Worthy as applied to Claim 15 above, Sun further discloses wherein the second housing is a cylindrical housing (See Annotated Fig. 4, based on the shape of the first housing it is understood that the second housing mates to the first housing with a cylindrical shape) and the first housing is a disk-shaped lid (See Annotated Fig. 4, the first housing #14 is partially disk shaped and serves as a cover to the atomizing nozzle), wherein the first housing comprises a first face (See Fig. 4, the first face of the first housing is a male thread on #14) configured to be connected to the second housing and the second housing comprises a second face (See Fig. 4, the second face is a female thread on the second housing which is not shown but is understood to mate to a male thread on #14) configured to be connected to the first housing, the first face and the second face conforming mating flanges to attach the first housing and the second housing to each other (See Fig. 4, Merriam Webster defines a flange as a rib or rim for strength, for guiding, or for attachment to another object, thus the threads are equivalent to flanges).
As to Claim 24, in reference to the atomizing nozzle of Sun in view of Worthy as applied to Claim 23 above, Sun further discloses wherein the first inlet is screwed to the first housing (See Annotated Fig. 4, the first inlet is formed in #9 which is screwed to #14).

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Worthy in view of US Patent 4,462,543 to Yam (“Yam”). 
Regarding Claim 18, in reference to the atomizing nozzle of Worthy as applied to Claim 15 above, Worthy does not disclose further comprising a third inlet extending through the second housing and connected to the mixing chamber in a direction substantially perpendicular to the first inlet (See Annotated Fig. 5, the second housing can be considered Housing B, a first inlet and second inlet extend through the second housing, but a third inlet does not extend through the second housing).
However, Yam discloses an atomizing nozzle (Fig. 1 #10 “nozzle”) for spraying liquid droplets (Col. 4 Lines 28-29 “paste product”) comprising:
a first inlet (See Annotated Fig. 1) configured to receive a first liquid (Fig. 1 #11 “fluid reactant”, based on Col. 6 Line 37 #11 is understood to be a liquid);
a second inlet (See Annotated Fig. 1) configured to receive a second substance (Fig. 1 #12 “fluid reactant”) to be mixed with the first liquid;
a first housing (See Annotated Fig. 1) and a second housing (See Annotated Fig. 1) configured to be attached to each other to conform a hollow cylindrical casing ;
a first chamber (See Annotated Fig. 1); 
a mixing chamber (See Annotated Fig. 1, the mixing chamber is where the mixture of #11 and #12 is mixed with #13);
and a third inlet (See Annotated Fig. 1) extending through the second housing (See Annotated Fig. 1) and connected to the mixing chamber (See Annotated Fig. 1) in a direction substantially perpendicular to the first inlet (See Annotated Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizing nozzle of Worthy as applied to Claim 15 above such that it further comprises a third inlet extending through the second housing and connected to the mixing chamber in a direction substantially perpendicular to the first inlet, as taught by Yam, for the purpose of mixing a third substance with the first liquid and the second substance (See Col. 6 Lines 3-38).
As to Claim 21, in reference to the atomizing nozzle of Worthy as applied to Claim 20 above, Worthy does not disclose further comprising a third inlet extending through the second housing and being fluidly connected to the outlet, the third inlet and the outlet being arranged substantially perpendicular to one another (See Annotated Fig. 5, the second housing can be considered Housing B, a first inlet and second inlet extend through the second housing, but a third inlet does not extend through the second housing).
However, Yam discloses an atomizing nozzle (Fig. 1 #10 “nozzle”) for spraying liquid droplets (Col. 4 Lines 28-29 “paste product”) comprising:
a first inlet (See Annotated Fig. 1) configured to receive a first liquid (Fig. 1 #11 “fluid reactant”, based on Col. 6 Line 37 #11 is understood to be a liquid);
a second inlet (See Annotated Fig. 1) configured to receive a second substance (Fig. 1 #12 “fluid reactant”) to be mixed with the first liquid;
a first housing (See Annotated Fig. 1) and a second housing (See Annotated Fig. 1) configured to be attached to each other to conform a hollow cylindrical casing ;
a first chamber (See Annotated Fig. 1); 
a mixing chamber (See Annotated Fig. 1, the mixing chamber is where the mixture of #11 and #12 is mixed with #13);
and a third inlet (See Annotated Fig. 1) extending through the second housing (See Annotated Fig. 1) and being fluidly connected to the outlet (See Annotated Fig. 1) the third inlet and the outlet being arranged substantially perpendicular to one another (See Annotated Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizing nozzle of Worthy as applied to Claim 20 above such that it further comprises a third inlet extending through the second housing and being fluidly connected to the outlet, the third inlet and the outlet being arranged substantially perpendicular to one another, as taught by Yam, for the purpose of mixing a third substance with the first liquid and the second substance (See Col. 6 Lines 3-38).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Worthy and US Patent 9,168,545 to Vidusek et al. (“Vidusek”).
Regarding Claim 26, in reference to the atomizing nozzle of Sun in view of Worthy as applied to Claim 15 above, Sun does not disclose comprising at least one static crush seal between one of the plurality of interchangeable disk-shaped modules and one of the first and second inlets.
However, Vidusek discloses an atomizing nozzle (See Fig. 1) comprising a static crush seal (Fig. 1 #28 “annular seal gasket”, See Col. 2 Lines 63-65) between components (Fig. 1 #23 and #11) to prevent fluid leakage (See Fig. 1, the seal #28 is placed between #23 and #11 such that it prevents fluid leakage).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of  claimed invention to use the known technique taught by Vidusek of placing a static crush seal between two components in an atomizing nozzle to modify the atomizing nozzle of Sun in view of Worthy such that a static crush seal is placed between an interchangeable disk-shape module and the first inlet or the second inlet (See Sun Annotated Fig. 4, a crush seal can be placed between #9 and #30, and #9 contains the first inlet and the second inlet), as doing so would yield the predictable result of preventing fluid leaking between the interface of the disk-shaped module and the inlets.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Worthy in view of US Patent 9,604,239 to Southern et al. (“Southern”).
Regarding Claim 27, in reference to the atomizing nozzle of Worthy as applied to Claim 15 above, Worthy does not disclose wherein each of the first housing, the second housing, and the plurality of interchangeable disk-shaped modules comprises two quasi-symmetric assemblable halves along a meridian plane of the atomizing nozzle.
However, Southern discloses an atomizing nozzle (Title “Self Cleaning Water Nozzle”) comprising a component (See Annotated Fig. 1) comprising two quasi-symmetric assemblable halves (Fig. 1 #23 “nozzle halves”) along a meridian plane of the atomizing nozzle (See Annotated Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the atomizing nozzle of Worthy as applied to Claim 15 above to by using the known technique of having components comprise two quasi-symmetric assemblable halves along a meridian plane of the atomizing nozzle, as taught by Southern, such that each of the first housing, the second housing, and the plurality of interchangeable disk-shaped modules comprises two-quasi symmetric assemblable halves along a meridian plane of the atomizing nozzle, since doing so would yield the predictable result of allowing each component to be opened such that it can be cleaned (Col. 4 Lines 22-29)

    PNG
    media_image2.png
    922
    1010
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    658
    884
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    953
    751
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    594
    517
    media_image5.png
    Greyscale

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim (Claim 15), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 16, the prior art references of Worthy and Sun do not teach: wherein the first inlet extends through the first housing and is configured to pass through the first chamber to connect to the first conduct.  Worthy teaches the atomizing nozzle having the first inlet extend through the first housing (See Housing B in Annotated Fig. 5) and connect to the first conduct (See Annotated Fig. 5), however the first inlet is not configured to pass through the first chamber, which is located upstream of the first inlet.  Sun teaches the atomizing nozzle having the first inlet extend through the first housing and connect to the first conduct (See Annotated Fig. 4) , however the first inlet is not configured to pass through the first chamber, which is located downstream of the first inlet.  One having ordinary skill in the art before the effective filing date of the claimed invention would not be motivated to reconfigure the atomizing nozzle of Worthy, Sun, or other prior art such the first inlet extends through the first housing and is configured to pass through the first chamber to connect to the first conduct as claimed in Claim 16, as there is no apparent benefit to making such a modification and making such a modification would change the overall functionality of the atomizing nozzle.  Furthermore, there is no prior teaching in Worthy, Sun, Vidusek, Yam, or other prior at that indicates that making such a modification would be an obvious design choice.  
Response to Arguments
Applicant’s arguments with respect to Claim 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752
October 13, 2022

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        October 17, 2022